Title: James Moylan to the American Commissioners, 13 May 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 13th May 1778
I beg leave to refer you to my last of the 11th since which I received a letter from Lisbon dated 21st. April of which the following paragraph is a copy.
“The Peace and Plenty Privateer from Belfast, has brought in here the Brig Dolphin Cap: Turner, bound from Boston to Bilboa with 135 Hhds. of Tobacco a parcel of Rice tar and Staves. She is about 140 Tons and had eight French Officers passengers, with Dispatches from Congress (to whom she belonged) which capn: Turner distroy’d.” I have nothing more to add than that I am truly Honorable Gentlemen Your assur’d humble Servant
James Moylan
The Honorable Plenepotentiary Ministers of the United States of America
 
Addressed: The Honorable Plenepotentiary / Ministers of the United States / of America
Endorsed by John Adams: Mr Moylan. 13. May 1778
